Per Curiam.

Gammarino raises two contentions in this appeal. His first contention is that “Al Gammarino, Trustee” is entitled to represent himself before the Board of Tax Appeals. His second contention is that the BTA speculated that there is a trust, and since there is no trust he should be able to appear before the BOR and the BTA representing himself. We agree.
In its October 24,1997 show cause order, the BTA ordered Gammarino to file a response as to why the decision of the BOR should not be affirmed upon the authority of LCL Income Properties v. Rhodes (1995), 71 Ohio St.3d 652, 646 N.E.2d 1108 (affirming the board of revision’s dismissal of a valuation complaint for failure to prosecute); Dorcas W. Burns Trust v. Ashtabula Cty. Bd. of Revision (Sept. 12, 1997), BTA No. 97-K-710, unreported (remand with instructions to dismiss valuation complaint filed by nonattorney trustee on behalf of trust); and Al Gammarino, Trustee, v. Hamilton Cty. Bd. of Revision (Oct. 17, 1997), BTA No. 96-B-1796, unreported (dismissal of valuation complaint for *157failure to prosecute with statement that filing on behalf of trust by nonattomey trustee would warrant dismissal).
These cases raised two issues: first, the failure to prosecute and, second, the unauthorized practice of law by a trustee filing a real estate valuation complaint on behalf of the trust. In his belated response to the BTA’s show cause order, Gammarino responded only concerning the issue of failure to prosecute.
In its decision, the BTA, however, found that it did not need to address the failure to prosecute issue; instead, it addressed only whether Gammarino was a licensed attorney authorized to act in a representative capacity on behalf of a trust. After the BTA issued its decision, Gammarino filed a motion for reconsideration, with an attached affidavit in which he stated that he owned the property, and that there was no trust.
Gammarino argues that there is no trust and therefore he owns the real estate personally. In support of his argument, Gammarino cites R.C. 5301.03, which states:
“ ‘Trustees,’ ‘as trustee,’ or ‘agent,’ or words of similar import, following the name of the grantee in any deed of conveyance or mortgage of land executed and recorded, without other language showing a trust or expressly limiting the grantee’s or mortgagee’s powers, or for whose benefit the same is made, or other recorded instrument showing such trust and its terms, do not give notice to or put upon inquiry any person dealing with said land that a trust or agency exists, or that there are beneficiaries of said conveyance or mortgage other than the grantee and those persons disclosed by the record, or that there are any limitations on the power of the grantee to convey or mortgage said land, or to assign or release any mortgage held by such grantee. As to all subsequent bona fide purchasers, mortgagees, lessees, and assignees for value, a conveyance, mortgage, assignment, or release of mortgage by such grantee, whether or not his name is followed by ‘trustee,’ ‘as trustee,’ ‘agent,’ or words of similar import, conveys a title or lien free from the claims of any undisclosed beneficiaries, and free from any obligation on the part of any purchaser, mortgagee, lessee, or assignee to see to the application of any purchase money.”
We have previously stated that R.C. 5301.03 is a notice statute. Marital Trust Under Will of Casto v. Lungaro (1986), 22 Ohio St.3d 298, 300, 22 OBR 467, 468, 490 N.E.2d 599, 600. Thus the mere designation of a grantee as “trustee” in a deed, without other language showing that a trust exists, does not make the grantee a trustee of a trust.
One of the conditions set forth in R.C. 5301.03 is that the deed be recorded. However, in his affidavit Gammarino stated that he has not recorded his deed, and there is no evidence to the contrary. Whether the deed is recorded or unrecorded is not determinative of our decision in this matter. The concept set *158forth in R.C. 5301.03 is not new. This court has ruled previously in Hill v. Irons (1953), 160 Ohio St. 21, 50 O.O. 485, 113 N.E.2d 243, paragraph one of the syllabus, that “[i]n order to engraft a trust upon an absolute deed, the declaration of such trust must be contemporaneous with the deed, and the evidence relied upon must be clear, certain and conclusive and must establish the existence of the trust beyond a reasonable doubt.” In the course of our opinion in Hill, we stated, “Another well accepted rule of law is that the burden of proving the existence of a trust rests on the person asserting it.” Id. at 29, 50 O.O. at 488, 113 N.E.2d at 248. In the case of In re Estate of Hoffman (1963), 175 Ohio St. 363, 25 O.O.2d 270, 195 N.E.2d 106, the deceased opened saving accounts in his name as trustee for several different people. We held that a trust is not created solely by reason of words' in a passbook stating that the depositor is a trustee for another.
In Hodgson v. Dorsey (1941), 230 Iowa 730, 298 N.W. 895, the Iowa Supreme Court was presented with the issue of whether a deed given to a grantee as “trustee,” without any terms of trust or name of any beneficiary, was sufficient to create a trust. The Iowa Supreme Court considered whether the designation “trustee” is merely descriptio personae or whether it indicated an intention to create a trust. Relying on cases from other states, the Iowa court held that the word “trustee” without more did not create a trust, and that the grantee received the property unencumbered by any trust relationship. See Annotation (1942), 137 A.L.R. 460.
Consequently, the designation “Trustee” after A1 Gammarino’s name in the sheriffs deed did not create a trust or make A1 Gammarino a trustee of a trust. There being no trust, the use of the term “Trustee” after A1 Gammarino’s name on the deed was surplusage. The result is that the property in question is owned by A1 Gammarino personally.
The situation here is not the same as in Mahoning Bar Assn. v. Alexander (1997), 79 Ohio St.3d 1220, 681 N.E.2d 934, because Al Gammarino is not a trustee: he owns the property. Therefore he can file a complaint on his own behalf. Sharon Village Ltd. v. Licking Cty. Bd. of Revision (1997), 78 Ohio St.3d 479, 480, 678 N.E.2d 932, 934.
For all the foregoing reasons the decision of the BTA was unreasonable and unlawful, and it is reversed and the cause remanded.

Decision reversed and cause remanded.

Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
*159Moyer, C.J., and Cook, J., dissent.